Name: COMMISSION REGULATION (EC) No 1009/95 of 4 May 1995 temporarily suspending the advance fixing of export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 No L 102/6 I EN I Official Journal of the European Communities 5. 5. 95 COMMISSION REGULATION (EC) No 1009/95 of 4 May 1995 temporarily suspending the advance fixing of export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94 (2), Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the refunds for poultrymeat products were fixed by Commission Regulation (EC) No 909/95 (4) ; Whereas an examination of the situation on the market in poultrymeat reveals the existence of a number of problems arising from the application of the provisions concerning the advance fixing of the refund ; whereas this situation is causing applications to be submitted for the advance fixing of refunds for speculative ends ; whereas, however, this situation does not apply in the case of applications for the special refund provided for in Commission Regulation (EC) No 437/95 of 28 February 1995 laying down the detailed rules for granting a special refund for exports of poultrymeat sector products to certain third countries (*), as amended by Regulation (EC) No 973/95 ( ®) ; whereas the advance fixing of refunds should therefore be suspended immediately, with no action being taken on applications already lodged but not yet dealt with, HAS ADOPTED THIS REGULATION : Article 1 1 . The advance fixing of export refunds on the products listed to in Article 1 of Regulation (EEC) No 2777/75 shall be suspended from 5 May 1995. 2. No action shall be taken in respect of licence appli ­ cations with advance fixing of the refund pending which should be issued as from 8 May 1995. 3. The suspension provided for in paragraph 1 shall not apply to applications for advance fixing of the refund lodged pursuant to Regulation (EC) No 437/95. Article 2 This Regulation shall enter into force on 5 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 282, 1 . 11 . 1975, p. 90. (4) OJ No L 93, 26. 4. 1995, p. 16. 0 OJ No L 45, 1 . 3 . 1995, p. 30 . (Ã ©) OJ No L 97, 29. 4. 1995, p. 65.